          Case 2:20-cv-00280-JTA Document 1 Filed 04/23/20 Page 1 of 13



             IN THE UNITED STATES DISTRICT COURT FOR THE
                     MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

 MARK MCDOWELL,                               )

      PIAINTIFF,
                                              )
                                              )        CASE NO.      2:20-cv-00280
                                              )
 v.                                           )        JURY TRIALTRA
                                              )
                                              )
ALABAMA DEPARTMENT OF                         )
PUBLIC HEALTH,                                )
                                              )
      DEFENDANT.                              )

                                      COMPLAINT

       COMES NOW the Plaintiff, Mark McDowell, by and through his undersigned

counsel of record, and hereby doth complain and aver against the above-named

Defendant,as set forth herein-below.

                             I. JURISDICTION & VENUE

   i. Plaintiff McDowell files this Complaint,institutes these proceedings, and invokes

       the jurisdiction of this Court under and by virtue of 28 U.S.C. §§ i331 and 1334

       (a)(4), as an action arising under the Act of Congress known as Title VII ofthe Civil.

       Rights Act of 1964,(42 U.S.C. § 2000(e) et seq.), as amended by the 1991 Civil

       Rights Act, 42 U.S.C. 1981(a), 42 U.S.C. § 1201, et seq., and the Americans with

       Disabilities Act ("ADA") to obtain equitable relief, the costs of suit, including

       reasonable attorneys' fees, and damages suffered by the Plaintiff, due to the

       Defendant's discrimination against Plaintiff.

  2.   Plaintiff McDowell filed a charge of race discrimination with the EEOC in

       Birmingham, Alabama on August 23, 2019. Plaintiff received a right-to-sue on



                                                                                 Page J. of i3
     Case 2:20-cv-00280-JTA Document 1 Filed 04/23/20 Page 2 of 13



   January 27,2020,giving Plaintiffthe right to pursue this claim in federal courtfor

   90 days after said receipt. (Exhibit A).

3. Venue is proper in the Middle Division ofthe Middle District ofAlabama,since the

   alleged discriminating action of Defendant occurred in Montgomery County,

   Alabama.

                                  II. PARTIES

4. The named Plaintiff, Mark McDowell (hereinafter "Plaintiff or "Mr. McDowell"),

   is a citizen of the United States and a resident of Montgomery, Alabama. Plaintiff

   is over the age of nineteen years.

5. The Defendant,Alabama Department ofPublic Health(hereinafter "Defendant"or

   "ADPH"), is an agency located in Montgomery County, Alabama. At all times

   relevant to this complaint, Plaintiff was employed by Defendant.

                        III. STATEMENT OF FACTS

6. Mr. McDowell is an African-American male with a disability.

7. Mr. McDowell began working with ADHP in 1986 as a laborer in the mailroom

   under the merit system. Shortly afterward he was promoted to a computer trainee.

8. Throughout Mr. McDowell's employment,he has completed several highly skilled

   projects to include installing Wide-area network.

9. Mr. McDowell experience includes, but not exhaustively,the following:
      a. From 1997-2003, Plaintiff McDowell worked as Project Manager on one of

         the most vital projects to our nation's public health arena, in preparation to

         fight bioterrorism, namely Electronic Lab Results (" ELR"). It was part of

         the Public Health Network System, which itself is the key part of the Public

         Health Information System Network Management System("PHINMS)and

                                                                           Page 2 of13
Case 2:20-cv-00280-JTA Document 1 Filed 04/23/20 Page 3 of 13



    also part of the Center for Disease Control ("CDC") that is responsible for

    the transmittal oflaboratory results from major laboratories nationwide,to

   the State Central Office, physicians, hospitals, and the CDC and Prevention.

    The ELR Project has moved towards the nation's goal to establish online

    medical records. Mr. Harrison Wallace, the Director of Infectious Diseases

    Division, can and will verify Mr. McDowell work and the fact of him not

   having ever been selected for a promotion that Plaintiff McDowell disclosed

   Mr. McDowell interest in.

b. By the end of 2003, Plaintiff McDowell went to work for the Licensure and

   Certification Division of ALDPH, where Mr. McDowell's primary

   responsibility is Minimum Data Set for Centers for Medicaid/Medicare

   ("AMS") which is where Plaintiff McDowell currently remains.             Mr.

   McDowell's responsibilities include encrypting data, creating secure

   communication,and server and client support for companies or clients who

   submit applications for reimbursement. Mr. McDowell's job is essentially

   to secure the servers and/or workstations by encrypting the data. This is

   extremely high-tech work, and no one can do it better than him. In fact,for

   the State of Alabama, Plaintiff McDowell is the QIES Security Officer.

c. Plaintiff McDowell also handles the on-guard security system, namely the

   badge security system, which allows access to the building and parking

   deck. This responsibility and all others mentioned above are high-level,

   skilled positions. Further Plaintiff McDowell is frequently called upon to

   train others and demonstrate the use of applications at the ADPH.



                                                                   Page 3 of13
     Case 2:20-cv-00280-JTA Document 1 Filed 04/23/20 Page 4 of 13



10. Unfortunately, despite all his high-level technical work,Plaintiff McDowell has not

   been immune to the race discrimination practiced against him at the ADPH,where

   the foundation of racism runs deep. In fact, reflecting upon a scary pattern and

   practice over the years, even though admittedly outside the statute of limitations,

   in 2008,James Coley,the Assistant Director in Technical Support at ADPH,stated

   to Mr. McDowell's face that, "I can't trust you niggers". Mr. Coley also stated to

   others,including to and around white employees,that"you have to be careful; you

   just can't trust these black people".

11. On one occasion, James Coley made such a racist statement in a freight elevator

   with Mr. McDowell present that the white co-employees also present seemed to be

   shocked. Plaintiff McDowell tried to ignore this blatant racism, but eventually did

   complain about these comments to the Director of Information Technology,

   namely John Heitman. Mr. Heitman's response to him was that "you're trying to

   play the race card". Again, this was beyond the statute, in 2007-2008, after

   Plaintiff McDowell had already begun complaining about non-promotions. In an

   email memo at that time, Plaintiff McDowell requested, as a remedy, that he be

  removed from being under James Coley and Tammy Mashburn. Their remedy

  involved having Mr. Michael Jones, the HR Department Representative, sit in on

  the meeting, believing they would not be so bold to make the negative comments

  they've previously made. As James Coley noticed Mr. Jones in the meeting, Mr.

  Coley said to Plaintiff McDowell,"What the hell is he doing in here for? You bring

  him in here to protect you?" Mr. Jones heard this from James Coley and only

  commented, We are not going to have this kind of conversation in here".



                                                                           Page 4 of13
     Case 2:20-cv-00280-JTA Document 1 Filed 04/23/20 Page 5 of 13



12. In the   next 12 years, including as recently as 2019-2020, Plaintiff McDowell was

   repeatedly denied promotions, or at least, not even considered for promotions

   Plaintiff McDowell had requested and/or expressed interest in, whereas less

   qualified white employees were selected for said promotions. One particular

   example involved a white male employee named Ron McClendon. Mr.

   McClendon's lack of technical skills made him dependent upon the people under

   him. Although his title and position was to supervise those employees, his lack of

   knowledge and skills with setting up servers, supporting servers, setting and

   supporting client work stations, where he had no experience or ability, had those

   employees performing the technical duties of the job he was unable to perform

   himself.

13. In addition, Mr. McClendon was not considered to be "reachable" on the State

   register, when he was promoted into the IT Specialist, Sr. position on March 15,

   2018. Being reachable simply refers to the selection process used by the state for

   hiring new candidates and promoting interested and qualified current employees.

14. In 2015, there was a Caucasian employee promoted over him (this was after the

   conversion in which Plaintiff McDowell was last person left with thatjob title), and

   while Plaintiff McDowell already had his degree and years of experience with

   ADPH, the person hired, namely Mark Skelton, was then currently in school

   earning his degree. Further, after Mr. McDowell showed his interest in the

   available WAN Manager position to James Coley, Mr. Coley called Mark's direct

  supervisor, Terry Brown,into his office and offered him, Mr. Brown,the position.

   When Plaintiff McDowell would email or inquire about available positions that

  would become available, Mr. McDowell's emails would remain unanswered. This

                                                                            Page 5 of13
     Case 2:20-cv-00280-JTA Document 1 Filed 04/23/20 Page 6 of 13



   was also the case when Plaintiff McDowell learned of the position being filled. He

   inquired about why he was not given the opportunity, just to see what

   improvements he could work on. Yet, Mr. McDowell never received an answer. It

   was never a title that Plaintiff McDowell was after; instead Plaintiff knew the work

   and could do the work.

15. An employee or individual seeking a promotion,or to be considered reachable, has

   "special privileges" and is given an advantage in the selection process when they

   possess a Schedule A letter/certification indicating the person/employee has a

   "handicapped" or "disabled" status. Having that Schedule A status qualifies the

   individual for consideration, under "5 CFR 213.3102 (u), Schedule A Hiring

   Authority, Appointment for Persons with Disabilities." This would automatically

   jump the person with the handicap or disability to the head of the availability list

   to be chosen for the position to which they applied. Plaintiff McDowell currently

   possesses a Schedule A letter, due to a bad back following several accidents years

   ago, which has developed into a degenerative disc. His Schedule A was issued to

   him on or around May 6, 2019 by the Alabama Department of Rehabilitation

   Services. Mr. McDowelrs knowledge, skills, and longevity alone more than

   qualified him for any ofthe positions for which he,Plaintiff McDowell,applied,but

   additionally Plaintiff McDowell had the Schedule A letter advantage. This should

   have qualified Mr. McDowell as the "first pick" ofthe jobs Plaintiff McDowell had

   applied,for but for which he was denied the opportunity.

16. There were numerous other jobs for which Plaintiff McDowell applied in 2018-

   2019 and was far better qualified than the white co-employees who received those

   promotions over him. Those jobs included: (a) the supervisor position, an IT

                                                                           Page 6 of 13
      Case 2:20-cv-00280-JTA Document 1 Filed 04/23/20 Page 7 of 13



    Specialist job never offered to him;(b)the County Team Supervisor position, an

   IT Specialist position, never offered to him;(c)the IT Specialist position within the

   Email Division, never offered to him; and (d) an IT Specialist position with

    Network Management, involving switches, hubs, and routers. This position was

   never offered to Mr. McDowell either. These four job positions have all been

   promoted within the last 6 months, and Plaintiff McDowell never received any of

   these promotions. He was interviewed for two but not for the other two.

   Notwithstanding, Plaintiff McDowell believes he was the best qualified candidate

   for any of these positions. The candidates who got the job were all white, namely,

   Bradley Baker,Josh McCarthy, Brian Tacits, and Ronnie McClendon.

17. Thus, Plaintiff McDowell has repeatedly been denied opportunities for promotion

   at the ADPH, due to his African-American race. These opportunities for which

   Plaintiff McDowell was far better qualified should have come Mr. McDowell's way.

   Unfortunately, Mr. McDowell's race was unacceptable to the superiors whose

   position it is, and was, to make decisions for promotions within the ADPH.

   Further, the federal employees for whom Plaintiff McDowell worked loved him,

   but their support was inconsequential with Mr. McDowell's white, state

   managerial superiors at ADPH.

18. Plaintiff McDowell avers that he was subjected in 2018-2019 to a cold and hostile

   working environment by numerous snide comments towards him and he was also

   completely ostracized. Mr. McDowell was even also sometimes called "half a

   person" by his supervisor Terry Brown,smacking of the slavery term "three-fifths

   of a person".



                                                                            Page 7of 13
     Case 2:20-cv-00280-JTA Document 1 Filed 04/23/20 Page 8 of 13



19. Plaintiff McDowell is currently a Data Processing Specialist, and has been so for

    the past 15 years. This position is one of the lowest, top-out, paying IT jobs at

    ADPH,if not the lowest paying position. ADPH performed a conversion to move

    every person in Mr. McDowell's position over to IT Specialist Associates. That

   included every single person moved over EXCEPT Plaintiff McDowell,with twelve

   being Caucasian and only two African-American. The IT Specialist Associate

    position had a top-out pay of $5,000410,0013 more a year than Mr. McDowell's

   current position.    When Plaintiff McDowell questioned this move, Plaintiff

    McDowell was told by ADPH Human Resources Department that it wanted him to

   apply for this position. The State Personnel Department classified Mr. McDowell

   as being in the top 10 of its employees currently registered.

20.Based on the foregoing, Mr. McDowell affirms that he was subjected to illegal race

   discrimination in violation of Title VII,42 U.S.C. § 2000(e) and 42 U.S.C. §§1981

   and 1981(a). As a result, Mr. McDowell has lost valuable income and benefits. Mr.

   McDowell has also suffered mental and emotional distress with the continuing

   snide comments, insentive treatment and ostracization, and incurred the cost of

   an attorney's fee.


               IV. PLAINTIFF'S FIRST CAUSE OF ACTION
                        RACE DISCRIMINATION

21. Plaintiff repeats, realleges and incorporates by reference paragraphs i through 20

   above, the same as if more fully set forth herein, and further avers that the

   Defendanfs actions towards him violated his right to befree ofrace discrimination

   in employment,in violation ofTitle VII ofthe Civil Rights Act of1964,as amended,

  (42 U.S.C. § 2000(e), et seq.), and 42 U.S.C. §§ 1981 and 1981(a).

                                                                           Page 8 of13
           Case 2:20-cv-00280-JTA Document 1 Filed 04/23/20 Page 9 of 13



   22.As a proximate cause of Defendant's afore-described actions in discriminating

       against Plaintiff, due to his race, Plaintiff was injured and damaged,as set forth in

       paragraphs i through 20 above. In addition, Plaintiff has suffered considerable

       mental and emotional anguish.

   23.Plaintiff avers that he has pursued and exhausted his administrative remedies.

                                     PRAYER FOR RELIEF

       WHEREFORE,PREMISES CONSIDERED,Plaintiff McDowell respectfully

prays that this Court grant the following relief:

       a)      Judgment declaring that the Defendant discriminated against Plaintiff, on

               the basis of Plaintiffs race;

      b)       An order granting Plaintiff compensation for rights to which Plaintiff would

               have been entitled, had Plaintiff not been the victim of race discrimination,

               effective from the date offinal judgment;

      c)       An award ofcompensatory damages,including for mental anguish,to which

               Plaintiff may be entitled;

      d)       An award of punitive damages, due to the egregious nature of the race

               discrimination practiced against Plaintiff, so openly tolerated, ratified and

               acquiesced in by the Defendant;

      e)      An award of all court costs and reasonable attorneys' fees, including those

              incurred for seeking administrative relief; and

      f)      Such further, other and different relief as the Court may deem appropriate

              and necessary.

             V. PLAINTIFFS SECOND CAUSE OF ACTION
      RACE-BASED COLD AND HOSTILE WORKING ENVIRONMENT


                                                                                 Page 9 of 13
        Case 2:20-cv-00280-JTA Document 1 Filed 04/23/20 Page 10 of 13



    24.Plaintiff repeats, realleges and incorporates by reference paragraphs - 20 above,

       the same as if more fully set forth herein, and further avers that the Defendant's

       actions towards him violated his right to be free of a race-based cold and hostile

       working environment in employment, in violation of Title VII of the Civil Rights

       Act of 1964, as amended,(42 U.S.C. §2000(e), et seq.), as amended by the 1991

       Civil Rights Act.

   25.As specifics for the race-based cold and hostile work environment that Plaintiff

       suffered, Plaintiff cites the facts set forth particularly in the statement of facts

       above, paragraphs 1 - 20 above, and adds that said conditions were pervasive.

                                PRAYER FOR RELIEF

       WHEREFORE,PREMISES CONSIDERED, Plaintiff respectfully prays that

this Court grant the following relief:

       a)     A judgment declaring that the Plaintiff was subjected to an egregious race-

              based hostile work environment;

       b)     An award ofcompensatory damages,including for mental anguish,to which

              Plaintiff may be entitled;

       c)     An award of punitive damages due to the egregiousness of Defendant's

              wrongdoing;

      d)      An award of all court costs and reasonable attorneys'fees, including those

             incurred for seeking administrative relief;

      e)     Such further, other and different relief as the Court may deem appropriate

             and necessary.

                  VI. PLAINTIFFS THIRD CAUSE OF ACI1ON
                        DISABILITY DISCRIMINATION


                                                                              Page lo of 13
         Case 2:20-cv-00280-JTA Document 1 Filed 04/23/20 Page 11 of 13



    26.Plaintiff McDowell repeats, realleges, and incorporates by reference paragraphs

       through 20 above,the same as if more fully set forth herein and further avers that

       the Defendant failed to accommodate Plaintiffs disability by willfully, and/or

        maliciously, denying Plaintiff a reasonable accommodation, due to Plaintiffs

       physical handicap as above described.

    27.The State of Alabama receives federal money, thus subjecting itself and its

       employees to the provision ofthe federal Rehabilitation Act.

    28.Plaintiff McDowell also avers that Defendant's discrimination against him, due to

       his disability, or due to an incorrect perception by Defendant of a disability on the

       part of Plaintiff, violated the federal Rehabilitation Act, prohibiting disability

       discrimination. In fact, because of his disability and because of his race, Plaintiff

       was called at least 3times that he was only "halfa person" which was very insulting

       and demeaning.

    29.Plaintiff has lost wages and benefits and suffered extreme mental anguish as a

       result of Defendant's discrimination against him, due to Plaintiffs disability

       and/or Defendant's incorrect perception of a disability on the part ofthe Plaintiff.

   3o.Plaintiff avers that he has pursued and exhausted his administrative remedies.

                                    PRAYER FOR RELIEF

       WHEREFORE,PREMISES CONSIDERED, Plaintiff respectfully prays that

this Court grant the following relief:

       a)     Judgment declaring Plaintiff was discriminated against by the Defendant,

              due to his disability, or the incorrect perception by the Defendant that

              Plaintiff was disabled;



                                                                               Page 11 of13
  Case 2:20-cv-00280-JTA Document 1 Filed 04/23/20 Page 12 of 13



b)     An award ofcompensation for all lost pay benefits and other rights,to which

       Plaintiff would have been entitled, had Plaintiff not been the victim of

       disability discrimination, effective the date offinal judgment with back pay

       for the period that Plaintiff was denied promotion, and not receiving

       additional income;

c)     An award of all court costs and reasonable attorneys' fees, including those

       incurred for seeking administrative relief;

d)     An award ofcompensatory damages,including for mental anguish,to which

       Plaintiff may be entitled;

e)     An award of punitive damages; and

f)     Such further, other and different relief as the Court may deem appropriate

       and necessary.


                           VI. JURY DEMAND

Plaintiff hereby requests trial byjury on all issues so triable.



Respectfully submitted this 23rd day of April, 2020.

                                    Mark McDowell, Plaintiff


                                       older
                                    Juli./fMcPhillips(ASB-3744-L74
                                    Counsel for Plaintiff
                                    MCPHILLIPS SHINBAUM,L.L.P.
                                    516 South Perry Street
                                    Montgomery, Alabama 36104
                                    (334)262-1911
                                    (334)263-2321        FAX
                                    julianmcphillips@msg-lawfirm.com



                                                                      Page 12 of13
Case 2:20-cv-00280-JTA Document 1 Filed 04/23/20 Page 13 of 13



                            /s/Tanika L2Finney
                           Tanika Finney(ASB-1359-A23B)
                           Co-counsel for Plaintiff
                           Law Office of Tanika L. Finney
                           Of Counsel McPhillips Shinbaum, LLP
                           516 South Perry Street, Suite 3-A
                           Montgomery,AL 36104
                           (334)603-1353
                           tanika@thinneylaw.com




                                                           Page 13 of13
